DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the claims
Applicant’s amendment filed 02/26/2021 is acknowledged. In the amendment claim 9 has been cancelled and new claim 23 Claims 2-3, 10-12, 22 and 23 are examined on merits in this office action to the extant it encompasses the elected species.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3, 10-12, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bobrow et al (WO 2004/111259 A2, hereinafter “Bobrow”) in view of Lo et al (Biochemical and Biophysical Res. Communication 2005).
In regards to claims 2 and 22, Bobrow discloses method (see claim 10) of detection of analytes comprising

b) contacting and reacting the first target labeled with the first enzyme with an enzyme substrate conjugate compound having the formula 

    PNG
    media_image1.png
    197
    276
    media_image1.png
    Greyscale
(wherein Y is group capable of being cleaved by the enzyme, as for example, glycoside, a phosphate or a phosphate ester, Z is a halogen, as for example, fluorine, X can be virtually any linker group capable of linking the detectable label to the hydrolytic enzyme cleavable moiety (col.3) and L is a detectable label, as for example, cyanine, alexa, bodipy, biotin) (claims 1-15), so as to form an activated conjugate by reaction of the enzyme with the substrate portion of the conjugate wherein the activated conjugate deposits covalently on the solid phase by binding to a second member of the specific binding pair on the surface of the solid phase wherein the deposited detectable labels associated with said conjugate either directly or indirectly generate a signal with is detected or quantified; and 
c) detecting or quantitating the analyte in the sample from the signal generated.
Bobrow specifically discloses y is glycoside (claims 7 and 16), however, does not disclose a specific compound having all the substitution groups defined.


    PNG
    media_image2.png
    351
    547
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    340
    636
    media_image3.png
    Greyscale
. 
Therefore, it would be obvious to one of ordinary skilled in the art before the effective filing date of claimed invention to envisage utilizing the activity probe of Lo 5)(R3R4) of –C(LG) (R5)(R3R4) wherein the linker 
    PNG
    media_image4.png
    50
    131
    media_image4.png
    Greyscale
  reads on –C(O)N(H)(CH2 CH2O)nCH2CH2NH- of R3 and the biotin 
    PNG
    media_image5.png
    56
    119
    media_image5.png
    Greyscale
reads on the hapten of R4. Therefore, the above compound is a positional isomer of the compound of instant claim 2 differing by the position of –C(LG)(R5)(R3R4) group on the compound. In the case of the instant compound, the –C(LG)(R5)(R3R4) is at the ortho position from the enzyme hydrolysable group and in the case of Lo, it is at the para position. However, positional isomers are not deemed patentably distinct absent evidence of superior or unexpected properties. See In re Crounse, 150 USPQ 554; In re Norris 84 USPQ 458; In re Finely81 USPQ 383 and 387; Ex parte Engelhardt, 208 USPQ 343; Ex parte Henkel, 130 USPQ 474, regarding positional isomers. Thus, it would have been obvious to one skilled in the art at the time of the invention was made to expect instant 
In regards to claim 3, Lo discloses activity probe comprises phosphate and Babrow also teaches R1 can be phosphate (claim 3).
In regards to claim 9, the claim merely defines R3 of claim 2 but does not require the compound having a groups containing R3 and as disclosed above, Bobrow discloses CHF2 substitution which reads on R8   and a detectable label Y linked through a linker X and Lo teaches linker comprising ethylene oxide groups.
In regards to claim 10, Babrow teaches Z is a halogen and the probe of Lo comprises Fluorine that reads on LG.
In regards to claims 11 and 12, Bobrow teaches the basic concept of using a conjugate compound comprising an enzyme substrate linked to a detectable moiety in a detection process for detection of an analyte and multiplexing for detection of a second analyte using the process with a second conjugate having different enzyme substrate would be obvious to one of ordinary skilled in the art.
In regards to claim 23, the compound of claim 23 differs from the compound of Lo in the composition of linker R3 i.e. devoid of ethylene oxide moieties. However, Bobrow teaches that linker X can be virtually any linker group capable of linking the detectable label to the hydrolytic enzyme cleavable moiety (col.3) and Lo teaches that the design for the linker and reporter moiety could be flexibly tuned to meet demands in different applications (page 31, 1st col., 2nd paragraph). Therefore, various linker composition would be considered obvious to one of ordinary skilled in the art absent showing of unexpected properties with a particular linker. However, as evidenced from .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims  2-3, 10-12, 22 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,168,336 in view of Bobrow et al (WO 2004/111259 A2, hereinafter “Bobrow”) and Lo et al (Biochemical and Biophysical Res. Communication 2005).

The claims of the US patent ‘336 does not disclosed the utility of the compound in a detection process for detection of an analyte.
Bobrow discloses method (see claim 10) of detection of analytes comprising
a)  providing a first target (analyte) labeled with an enzyme by immobilizing the analyte (first target) to a solid phase and reacting the immobilized analyte (first target ) with a binding pair coupled with an enzyme (first enzyme), thereby providing a first target labeled with a first enzyme (see steps a and b of claim 10);
b) contacting and reacting the first target labeled with the first enzyme with an enzyme substrate conjugate compound having the formula 

    PNG
    media_image1.png
    197
    276
    media_image1.png
    Greyscale
(wherein Y is group capable of being cleaved by the enzyme, as for example, glycoside, a phosphate or a phosphate ester, Z is a halogen, as for example, fluorine, X is a linking group  and L is a detectable label, as for example, cyanine, alexa, bodipy, biotin) (claims 1-15), so as to form an activated conjugate by reaction of the enzyme with the substrate portion of the conjugate wherein the activated conjugate deposits covalently on the solid phase by binding to a second member of the specific binding pair on the surface of the solid 
c) detecting or quantitating the analyte in the sample from the signal generated.
Bobrow specifically discloses y is glycoside (claims 7 and 16), however, does not disclose a specific compound having all the substitution groups defined.
Lo teaches activity probes that proves that provides reactive quinone methide intermeciate 3 (QM 3) upon enzyme activation which  binds  specifically to nucleophile on cysteine residue of proteins, there useful for trapping on device having protein with cysteins. Lo teaches specific probes 1a and 1b that selectively reacts with tyrosine hydrolase and β-glycosidase (page 31), wherein the probe upon reaction with the specific enzyme provides reactive quinone methide intermediate (QM3) that reacts with nearby nucleophile such as cysteine of biomolecules, thereby labeling/depositing for detection 

    PNG
    media_image2.png
    351
    547
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    340
    636
    media_image3.png
    Greyscale
.
Therefore, from the above description of Bobrow and Lo in mind and from the disclosed compound of US patent ‘336, one of ordinary skilled in the art can easily envisage the compound of US patent ‘336  in the detection process of Baobrow and utilize the compounds of US patent ‘336 for the enzyme substrate conjugate compound 
    PNG
    media_image6.png
    83
    228
    media_image6.png
    Greyscale
of Bobrow as the structure of the compound is very similar to the disclosed compound of US patent ‘336. Since Bobrow teaches that Y can be a phosphate group and Lo discloses probes with phosphate group the provides quinone methide intermediate for deposition and detection relating to detection of analyte, it would be obvious to one of ordinary skilled in the art to easily envisage the compound in the method of Bobrow for detection of analyte with a reasonable expectation of success. 
In regards to claim 3, Lo discloses activity probe comprises phosphate and Babrow also teaches R1 can be phosphate (claim 3).
In regards to claim 9, the claim merely defines R3 of claim 2 but does not require the compound having a groups containing R3 and as disclosed above, Bobrow 2 substitution which reads on R8   and a detectable label Y linked through a linker X and Lo teaches linker comprising ethylene oxide groups.
In regards to claim 10, Babrow teaches Z is a halogen and the probe of Lo comprises Fluorine that reads on LG.
In regards to claims 11 and 12, Bobrow teaches the basic concept of using a conjugate compound comprising an enzyme substrate linked to a detectable moiety in a detection process for detection of an analyte and multiplexing for detection of a second analyte using the process with a second conjugate having different enzyme substrate would be obvious to one of ordinary skilled in the art.
Response to argument
Applicant's arguments and amendments filed 02/26/2021 have fully been considered but are not found persuasive to overcome the rejections under 35 USC 103 and on the ground of non-statutory double patenting.
In regards to 35 USC 103 rejection, Applicant’s arguments have been rendered moot in view of the new grounds of rejection as described in this office action necessitated by Applicant’s amendments.
In regards to the rejection on the ground of non-statutory double patenting, Applicants argued that Applicants submitted a Terminal Disclaimer and thus the non-statutory double patenting rejection should be withdrawn.
However, the rejection has been maintained as no such Terminal Disclaimer has actually been submitted as indicated by Applicants.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641